NUMBER 13-05-00445-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



AARCHER, INC.,	Appellant,

v.

 
RTC PROPERTIES II, LTD.,	Appellee.


On appeal from the 275th District Court of Hidalgo County, Texas.


MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Vela and Wittig (1)

Memorandum Opinion Per Curiam


 The parties have filed a joint motion to set aside the trial court's judgment without
reference to the merits and to remand this cause to the trial court to enter an agreed
dismissal.  According to this motion, the parties have compromised and settled their
dispute.
	The Court, having examined and fully considered the joint motion, is of the opinion
that the parties have shown themselves entitled to the relief sought.  Accordingly, we
GRANT the joint motion and:  (1) set aside the trial court's judgment without reference to
the merits; (2) assess costs to the party incurring same; (3) remand to the trial court for
entry of an agreed order of dismissal; and (4) release Aarcher, Inc. and its surety, Fidelity
and Deposit Company of Maryland, from the supersedeas bond filed in connection with this
appeal.  See Tex. R. App. P. 42.1(a)(2)(B).  

								PER CURIAM

Memorandum Opinion delivered and filed 
this the 23rd day of April, 2009. 


















1.  Retired Fourteenth Court of Appeals Justice Don Wittig assigned to this Court by the Chief Justice
of the Supreme Court of Texas pursuant to the government code.  See Tex. Gov't Code Ann. § 74.003
(Vernon 2005).